Title: To Thomas Jefferson from James Monroe, 12 March 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond March 12. 1801.

I had yours of the 7th. by yesterday’s mail. The danger of reaction is the evil to be fear’d from an energetic course, of disgusting and disuniting the republican party by an opposit one. These are the rocks, (to use a worn out metaphor) which you have to shun and which it is not easy to shun, but which may be done. On which side is the greater danger? In my judgement the latter. On which side if error is committed is it more pardonable, generous, and honorable? The latter. The royalist party has committed infinite crimes and enormities. The people have become sensible of this, comprizing all but the culprits and their more especially compromitted associates. It is scarcely possible that party shod. ever rise again, if the republican party is kept together. If it rises it will be by a union with the discontented members of the republican party, seeking a change in the admn. which can never take place, if the course of the admn. be in all respects sound at the present moment. The more complete the overthrow of the royalist party is I am persuaded the happier the effect will be; (by this I do not  mean an unmanly pursuit of honest men in subaltern stations, who have differed with us in political sentiment as they had a right to do. I would oust all those who bore a part in the admn., or who held such a place in its councils, either at the seat of govt. or throughout the States as to form a kind of head or rallying point to the party or any portion of it). Whatever ground any of those men hold will be so much gained to the party, and will in like degree weaken the confidence of the republican party in yr. admn. The more the turpitude of that party appears the less danger is to be apprehended from it. Under existing evidences it can scarcely ever raise its head. If other exists it ought to be shewn. It is known that the leaders only were guilty, not the mass of the people. Let the conviction be complete, and every honest man leaves them. To keep any person of note in power will not gratify those who have been deceived of their party, but embarrass them; since while such person is countenanc’d by the admn. it checks the deluded federalist in coming over and acknowledging his errors. By such a course of conduct the royalist party must be overthrown. The republicans will be gratified since there will be no cause for well founded discontent. They will see it is a revolution of principle wh. is carried fully into effect: not a compromise of a few who have come into office, stipulating with the enemy for personal tranquility, at the expense of principle, and of those who have labour’d in the common cause and contributed in their respective spheres their equal portion to bring abt. the late important change.
Removals from office is a different question. I am decidedly of opinion, that where the officers have done their duty, a mere difference of political sentiment is not a justifiable motive. I do not think the republicans require it, nor wod. I do it, if they did: tho’ I do not justify that partizanship wh. most in office have practic’d.
An energetic tone towards the leaders of the royalist party will keep the republicans & new converts together & gain strength daily to yr. admn. a different one will disunite them & put every thing afloat. Such a tone toward the leaders of that party will countenance the principles & opinion of misconduct wh. occasioned its overthrow.
It might be asked is it sufficient that the favor of the admn. shod. be with held only from the members of the latter and their most distinguished associates? Have they committed crimes or been calumniated by those who sought their offices? If the former is the case or presumeable ought such countenance to be shewn them as tended to stifle the publick resentment or check the freedom of enquiry, especially in the legislature? The deprivation from office is another question. There is a material difference between turning a  man out of office, & giving him countenance. as there is between withholding countenance and persecuting him.
Much abuse is suspected to have been committed in every department, of the most gross and depraved kind; in the department, of State,
Be assured that every mild and benevolent sentiment wh. you express to or in favor of any of those people is treasured up & considered as a document in their favor, as a compact between you & them for ever; as a condition on wh. you accept the govt.
